 1   DAVID L. ANDERSON, CSBN 149604
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13
                                                             ) Case No. 4:18-cv-06870-KAW
14   ALEC RAFTER,                                            )
                                                             ) STIPULATION AND [PROPOSED]
15                    Plaintiff,                             ) ORDER FOR AN EXTENSION OF TIME
                                                             )
16           vs.                                             )
                                                             )
17                                                           )
     ANDREW SAUL,                                            )
18   Commissioner of Social Security,                        )
                                                             )
19                                                           )
                      Defendant.                             )
20                                                           )
                                                             )
21                                                           )

22
23
24
25
26
27
28


     Stip. to Extend Time & Prop. Order; 4:19-cv-06870-KAW   1
 1           IT IS HEREBY STIPULATED, by and between the parties through their respective
 2   counsel of record, with the Court’s approval, that Defendant shall have a 22-day extension of
 3   time, from October 21, 2019 to November 12, 2019, for Defendant to respond to Plaintiff’s
 4   Motion for Summary Judgment (Dkt. No. 27).
 5           This is Defendant’s second request for an extension of time. Good cause exists for this
 6   extension due to Defendant’s counsel’s workload as described below. Defendant’s counsel was
 7   on leave from August 23 to September 3, which was a primary reason for seeking the first
 8   extension. Since returning from leave, Defendant’s counsel has worked on approximately 32
 9   district court cases, as well as two Ninth Circuit appeals. Counsel is also responsible for other
10   substantive non-litigation matters in the Office of General Counsel.
11           Additional time is required to review the record, to evaluate the numerous issues raised in
12   Plaintiff’s brief, to determine whether options exist for settlement, and if not, to prepare
13   Defendant’s response to the opening brief. Defendant’s counsel will endeavor to complete these
14   tasks as soon as possible. This request is made in good faith and with no intention to unduly
15   delay the proceedings, and counsel apologizes for any inconvenience.
16
             Plaintiff does not oppose Defendant’s request for an extension of time. The parties
17
     further stipulate that the deadline for any reply by Plaintiff, if necessary, will be extended
18
     accordingly.
19
20
21
22
23
24
25
26
27
28


     Stip. to Extend Time & Prop. Order; 4:19-cv-06870-KAW   2
 1                                                       Respectfully submitted,
 2
     Dated: October 16, 2019                             /s/ Georgeana K. Roussos
 3                                                       (*as authorized via email on October 16, 2019)
                                                         GEORGEANA K. ROUSSOS
 4                                                       Attorney for Plaintiff
 5
 6   Dated: October 16, 2019                             DAVID L. ANDERSON
                                                         United States Attorney
 7                                                       DEBORAH LEE STACHEL
 8                                                       Regional Chief Counsel, Region IX
                                                         Social Security Administration
 9
                                                By:      /s/ Allison J. Cheung
10                                                       ALLISON J. CHEUNG
11                                                       Special Assistant U.S. Attorney
                                                         Attorneys for Defendant
12
13
                                                        ORDER
14
15
     Pursuant to stipulation, IT IS SO ORDERED. No further extensions will be granted.
16
17
18
     Dated: _____________
              10/18/2019                                 __________________________________
19                                                       THE HONORABLE KANDIS A. WESTMORE
                                                         United States Magistrate Judge
20
21
22
23
24
25
26
27
28


     Stip. to Extend Time & Prop. Order; 4:19-cv-06870-KAW   3
